*294
By the Court,

Sutheeland, J.
The object of the defendant is obviously nothing but delay, and the commissioner who granted the orders in this case has either ignorantly or wilfully lent himself to the accomplishment of the defendant’s purposes. No possible apology can be offered for the great extension of the time to plead given by the original order; and after the great delay, no order should have been granted to stay proceedings for this motion. 10 Wendell, 571. The motion for these reasons, is denied, with costs.